Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species. Restriction to one of the following inventions is required under 35 U.S.C. 121:

Group I: Independent method claim 1 & its dependent claims 2-17, and independent system claim 21 are directed to a technique of automatically creating a honeyfile for a file system by tokenizing the identified tokenizable data to form a plurality of token sequences, applying a substitution method to substitute the tokens of the exemplar token sequence or signature with replacement tokenizable data, and packaging the replacement tokenizable data into a honeyfile. The invention is broadly depicted in flow diagram drawing in Fig. 1A. This group is classified under class H04L63/1491 - {using deception as countermeasure, e.g. honeypots, honeynets, decoys or entrapment}.

Group II: Independent method claim 18 & its dependent claims 19-20 are directed to a technique of automatically creating a honeyfile for a file system by identifying metadata in the file set after extracting and analyzing the file set metadata to resolve one or more parameters of metadata applicable to the file set, generating honeyfile metadata based on the resolved parameters; and packaging the honeyfile metadata into a honeyfile. The invention is broadly 

The inventions are independent or distinct, each from the other because:
Inventions  I  and II are directed to same genus but different distinct species as explained above. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
The examiner has required restriction to elect one of these invention for examination. Where applicant elects claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable invention will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a).
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
The claim scope of the TWO groups are directed toward separate inventions which require separate searches, placing an unreasonable burden of examination on the examiner. The inventions require a different field of search (e.g., searching different classes/subclasses or 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAZI FAROOQUI whose telephone number is (571) 270-1034. The examiner can normally be reached on M-F 8:30AM-5:00PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ashok B. Patel can be reached on 571-272-3972. The fax phone number for Examiner Farooqui assigned is 571-270-2034.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-flee). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Examiner, Art Unit 2491